Citation Nr: 1744342	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  04-16 737A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the creation of an overpayment of Department of Veterans Affairs (VA) education benefits in the calculated amount of $18,312.25 was proper.  


REPRESENTATION

Appellant represented by:	Donald C. Hill, Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from April 1971 to March 1975 and from September 1990 to July 1999.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of VA which retroactively terminated the Veteran's VA education benefits and resulted in the creation of an overpayment in the calculated amount of $18,312.25.  In September 2009, the Board determined that the overpayment of VA education benefits in the calculated amount of $18,312.25 was properly created.  The Veteran appealed to the United States Court of Appeals for Veterans Claims.  

In September 2011, the United States Court of Appeals for Veterans Claims vacated the September 2009 Board decision and remanded the matter for readjudication.  In June 2012, August 2013, and November 2014, the Board remanded the Veteran's claim for additional development of record.  In March 2016, the Board again determined that the overpayment of VA education benefits in the calculated amount of $18,312.25 was properly created.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims.  

In June 2017, the United States Court of Appeals for Veterans Claims reversed the March 2016 Board decision that the overpayment of VA education benefits in the calculated amount of $18,312.25 was properly created and remanded the Veteran's appeal to the Board for the removal of the overpayment.  


FINDING OF FACT

In June 2017, the Court determined that the overpayment of VA education benefits in the calculated amount of $18,312.25 was not properly created.  


CONCLUSION OF LAW

The overpayment of VA education benefits in the calculated amount of $18,312.25 was not properly created.  38 U.S.C.A. § 3014 (West 2014); 38 C.F.R. § 21.7070 (2017).  

REASONS AND BASES FOR FINDING AND CONCLUSION

In June 2017, the United States Court of Appeals for Veterans Claims reversed the March 2016 Board decision and determined that the overpayment of VA education benefits in the calculated amount of $18,312.25 was not properly created.  The Board has no discretion and must comply with the United States Court of Appeals for Veterans Claims' decision.  Stegall v. West, 11 Vet. App. 268 (1998); Forcier v. Nicholson, 19 Vet. App. 414 (2006).  

The Agency of Original Jurisdiction should take appropriate action to remove the indebtedness of $18,312.25.  


ORDER

As the overpayment of VA education benefits in the calculated amount of $18,312.25 was not properly created, the benefit sought on appeal is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


